DETAILED ACTION
Examiner acknowledges receipt of the reply filed 1/26/2022, in response to the restriction requirement mailed 11/182021.
Claims 1-10, 14-17, 19, and 22-24 are pending.  Claims 3, 8-10, 14-17, 19, and 22-24  are withdrawn from further prosecution for the reasons set forth below.
Claims 1, 2, and 4-7 are being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group 1 (claims 1-7) without traverse in the reply filed on 1/26/2022 is acknowledged.
Claims 8-10, 14-17, 19, and 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/26/2022.
Examiner acknowledges applicants election of SEQ ID NO:2 as the representative species of FPS medicament; and dyslipidemia as the representative species of disease.  Claims 1, 2, and 4-7 read on the elected species.
without traverse in the reply filed on 1/26/2022.

Drawings
	Examiner acknowledges receipt of the petition for color drawings filed 12/9/2019.  The petition was granted 9/17/2020.  See PAIR.

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Claim Objections
Claims 1 and 4-6 are objected to because of the following informalities:  
Claim 1 includes the acronym FSP27 which should be spelled out in full in the first appearance within the claims. Claim 1 should be amended to recite “comprising[[:]] administering to the subject in need thereof a fat specific protein 27 (FSP27) 
wherein the FSP27 decreases 
Claim 5 should be amended to recite “wherein the FSP27 medicament regulates 
Claim 6 should be amended to recite “wherein the FSP27 decreases 
Examiner notes that each of claims 4-6 recites “lipolysis” and “comprising administering an effective amount of an FSP27 medicament to a subject in need thereof”.  The term lipolysis is deemed to be redundant claims 5 and 6.  The step of administering an FSP medicament  is deemed to be redundant with claim 1. 
Appropriate correction is required.

Please see the indefinite rejection below relating to claims 4-6 with respect to the above claim amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of claims 1 and 2-6 are deemed to be indefinite.  Independent claim 1 recites: A method for treating a subject suffering from a metabolic disease and/or other diseases associated with increased free fatty acids and/or lipotoxicity, and conditions associated with these diseases, comprising: administering to the subject an FSP27 medicament or a pharmaceutically acceptable composition thereof.  The claim recites two instances of “and/or” which renders the claim indefinite because the skilled artisan is not apprised of diseases and conditions that fall within and outside of the claim scope.  The phrase “conditions associated with these diseases” is a relative term which is not defined by the claim or specification. Additionally, is unclear as to the extent of which a disease may or may not be “associated with” metabolic disease, indoor a disease associated with increased free fatty acids and/or lipotoxicity.
The metes and bounds of claim 4 are deemed to be indefinite. Claim 4 is drawn to the method according to claim 1, “where it is necessary to modulate lipolysis in adipocytes”, comprising administering an effective amount of an FSP27 medicament to a subject in need thereof. The specification does not set forth the conditions and characteristics by which the skilled artisan can identify “where it is necessary to modulate lipolysis in adipocytes”.  Moreover, the claim term “modulate” it is not an 
As noted in the above claim objections, examiner recommends that claim 4 be amended to recite Claim 4 should be amended to recite “wherein the FSP27 decreases lipolysis in adipocytes.  The specification indicates that FSP27 decreases lipolysis and that in a FSP27 knockout mouse, lipolysis increased.

The metes and bounds of claim 5 are deemed to be indefinite. Claim 5 is drawn to the method according to claim 1, where it is necessary to regulate lipid droplet morphology and lipolysis, comprising administering an effective amount of an FSP27 medicament to a subject in need thereof.  The specification does not set forth the conditions and characteristics by which the skilled artisan can identify “where it is necessary to regulate lipid droplet morphology and lipolysis”.  Moreover, the claim term “regulate” it is not an absolute phrase.  It is unclear what is encompassed by the word “regulate”. Regulate does not state what actually occurs; e.g., regulation can either be positive or negative (increase or decrease) with respect to a cellular system. The specification does not fully define what is meant by “regulate”.  Examiner recommends that applicant amend the claim to more precisely define what occurs.  

The metes and bounds of claim 6 are deemed to be indefinite. Claim 6 is drawn to the method according to claim 1, where it is necessary to decrease adipose tissue 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure(MPEP 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure and (d) representative number of samples.
The issue at question is if a person of skill in the art would know what variants of FSP27 and its fragments will be effective in applicant’s claimed method.

FSP27 Compositions/Medicaments: Refers to the FSP27 as shown in the schematic representation of FSP27 and its functional domains in FIG. 12, including any substitutions, deletions, modifications, or mutations thereof. FSP27 Compositions/Medicaments as contemplated herein may also be prepared as recombinant proteins, including the FSP27 sequences shown in FIG. 13.

Fig. 12 indicates a Cide-N and Cide-C domain within the FSP27.  The specification states that FSP27 comprises a core sequence correlating with amino acid positions 120-220 that is associated with triglyceride (TG) accumulation.  No further discussion is made with respect to the fragments of FSP27.  Fig. 13 shows FSP27 in humans, mouse, monkey, dog, cow and frog (SEQ ID NOs:2-7, respectively).  There is no discussion of what portions of the polypeptides are necessary for activity, or how they can be modified.
(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:  Applicants are claiming a method of treating a treating a metabolic disease and/or other diseases associated with increased free fatty acids and/or lipotoxicity, and conditions associated with these diseases, comprising administering a FSP27 medicament. The broadest reasonable interpretation of the claims encompasses FSP27 variants.  The requirement of treating a metabolic disease and/or other diseases associated with increased free fatty acids and/or lipotoxicity, and conditions associated with these diseases means that these variants must have the functional ability to provide some benefit to a patient with a 
It is well known in the art that varying the sequence of a polypeptide is likely to impair its function.  Yampolsky et al (Genetics (2005) 170 p1459-1472) looked at mutations of a number of polypeptides to see how well they retained function (abstract).  However, even conservative substitutions were prone to causing loss of activity; many substitutions have very low probability of activity retention (table 3, p1465, top of page).  This reference teaches that random variants, even using conservative substitutions, is not likely to maintain activity.
(d) representative number of samples:  Applicants have shown 5 full length polypeptides (SEQ ID NOs:2-7 respectively,) in a core fragment of amino acid positions 120-220 that have functional correlation with triglyceride (TG) accumulation. Examiner notes it is unclear as to the identity of the specific FSP27 that was utilized in the experimental data of the instant specification.  The specification indicates that FSP27 improves insulin signaling, visceral adipose tissue, and decreases lipolysis.  However, there is no teaching in this reference or the prior art telling what specific portions of these fragments (other than aa 120-220 of FSP27) are responsible for activity.  There is no guidance as to what modifications can be conducted and still maintain activity.  Thus, 

Claims 1, 2, 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating insulin resistance, obesity, dyslipidemia, insulin resistance, blood glucose levels, and diabetes
decreases lipolysis in adipocytes and that in a FSP27 knockout mouse, lipolysis increased.  The protein improves insulin signaling in adipocytes, thereby decreasing insulin resistance.  The FSP27 protein further decreases visceral obesity, improves blood glucose level (diabetes), and improves dyslipidemia comprising administering an FSP27 medicament comprising a polypeptide of SEQ ID NOs:2-7 or the FSP core sequence correlating with amino acid positions 120-220 that is associated with triglyceride (TG) accumulation, does not reasonably provide enablement for all forms of a “FSP27 medicament” or treatment of all metabolic diseases and/or diseases associated with metabolic disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 
The analysis is as follows:
Breadth of claims.  Claim 1 recites a method for treating a subject suffering from a metabolic disease and/or other diseases associated with increased free fatty acids and/or lipotoxicity, and conditions associated with these diseases, comprising: administering to the subject an FSP27 medicament or a pharmaceutically acceptable composition thereof.  Claim 12  recites wherein the metabolic disease and 
Claim 7 recites a method for reducing the amount of fat in a subject, comprising administering to the subject an effective amount of an FSP27 medicament to a subject in need thereof.
Scope of the peptides.  Fat specific protein 27 (FSP27) is also known as CIDEC (Cell Death Inducing DFFA like Effector C).  The specification states at para. [0081]:
FSP27 Compositions/Medicaments: Refers to the FSP27 as shown in the schematic representation of FSP27 and its functional domains in FIG. 12, including any substitutions, deletions, modifications, or mutations thereof. FSP27 Compositions/Medicaments as contemplated herein may also be prepared as recombinant proteins, including the FSP27 sequences shown in FIG. 13.

Fig. 12 indicates a Cide-N and Cide-C domain within the FSP27.  The specification states that FSP27 comprises a core sequence correlating with amino acid positions 120-220 that is associated with try cholesterol (TG) accumulation.  No further discussion is made with respect to the fragments of FSP27.  Fig. 13 shows FSP27 in humans, mouse, monkey, dog, cow and frog (SEQ ID NOs:2-7, respectively).  There is no discussion of what portions of the polypeptides are necessary for activity, or how they can be modified.
 (b) Scope of the diseases covered.  The specification “Metabolic diseases: As used herein means any disease caused by an abnormal metabolic process that may be congenital, resulting from an inherited abnormality, or acquired, resulting from organ or system dysfunction or failure”.  Lipotoxicity due to excess adipose tissue lipolysis contributes to insulin-resistance. Fat Specific Protein (FSP27) is a key regulator of 
 (2)  The nature of the invention and predictability in the art:  The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  
It is noted that pharmaceutical and biological art is generally unpredictable, requiring each embodiment to be individually assessed for physiological activity.  Furthermore, the claimed “obesity related disorders” encompasses different diseases with distinct etiologies and pathologies.  Adding to the unpredictability is that many treatment options may show promise in animal models, but may fail to show therapeutic improvement in clinical trials.  There is no absolute predictability, even in view of the high level of skill in the art.
(3) Direction or Guidance:  That provided is very limited.  The specification provides routes of administration and various forms of compositions comprising the claimed peptides (pp. 18-19). The examples in the specification indicates that an FSP27 protein decreases lipolysis in adipocytes and that in a FSP27 knockout mouse, lipolysis 
There is no actual treatment of any other disorder provided in the examples. Thus, there is no specific direction or guidance regarding a regimen or dosage effective to specifically treat all of the diseases that fall within the instant claim scope.
 (4) State of the Prior Art:  
Metabolic disease (Encyclopedia Britannica, accessed 2/12/2020 at URL: britannica.com/science/metabolic-disease; pp. 1-17 (2019)) defines a metabolic disease as any of the diseases or disorders that disrupt normal metabolism, the process of converting food to energy on a cellular level. Thousands of enzymes participating in numerous interdependent metabolic pathways carry out this process (p. 1). Metabolic diseases affect the ability of the cell to perform critical biochemical reactions that involve the processing or transport of proteins (amino acids), carbohydrates (sugars and starches), or lipids (fatty acids).  Id.  Metabolic diseases are typically hereditary, yet most persons affected by them may appear healthy for days, months, or even years. The onset of symptoms usually occurs when the body’s metabolism comes under stress—for example, after prolonged fasting or during a febrile illness. For some metabolic disorders, it is possible to obtain prenatal diagnostic screening.  Id.  
Food is broken down in a series of steps by cellular enzymes (proteins that catalyze the conversion of compounds called substrates) into products with a different biochemical structure. These products then become the substrate for the next enzyme in a metabolic pathway (p. 2).  If an enzyme is missing or has diminished activity, the Id.  Low activity of an enzyme may result in the subsequent accumulation of the enzyme’s substrate, which may be toxic at high levels. In addition, minor metabolic pathways that usually lie dormant may be activated when a substrate accumulates, possibly forming atypical, potentially toxic products. Each cell in the body contains thousands of metabolic pathways.  Id.  
Metabolic disorders can include, but are not limited to, disorders of amino acid metabolism, urea cycle defects, amino acid transport disorders, organic acidemias, disorders of carbohydrate metabolism, disorders of lipid metabolism, mitochondrial disorders, lysosomal storage disorders, peroxisomal disorders, purine and pyrimidine disorders, porphyrias (pp. 5-16). 
Cornier et al. (Endo. Rev. 29:777-822 (2008)) is a review article discussing metabolic syndrome.  Metabolic syndrome (MetS) is a clustering of components that reflect over-nutrition, sedentary lifestyles, and resultant excess adiposity. The MetS includes the clustering of abdominal obesity, insulin resistance, dyslipidemia, and elevated blood pressure and is associated with other comorbidities including the prothrombotic state, proinflammatory state, nonalcoholic fatty liver disease, and reproductive disorders (abstract).  MetS is not a single disease.  Id.  Treatment of MetS involves lifestyle modification (diet, exercise) and treatment for underlying/associated conditions, e.g., diabetes, weight loss, high blood pressure, dyslipidemia, (pp. 797-803).
The Merck manual indicates that there are plethora of inflammatory disorders known, for example, Pelvic Inflammatory Disease, Temporomandibular Disorders, and Chronic Inflammatory Demyelinating Polyneuropathy (CIDP), rheumatoid arthritis, 
           The art recognizes that there are countless different inflammatory conditions, disorders and diseases, but does not provide how to determine the individuals who are susceptible to these inflammation, inflammatory disorders, and disorder or condition characterized by inflammation.
Ebbert et al. (Nutrients 5:498-508 (2013)) is a review article that teaches that body fat deposition of an excess free fatty acid (FFA) metabolism contribute to dyslipidemia and the adverse health consequences of obesity. Individuals with upper body obesity have impaired functioning of adipocytes, the primary fatty acid storage site. Excess visceral fat is strongly associated with impaired suppression of FFA release in response to insulin, as well as with hypertriglyceridemia and low concentrations of high density lipoprotein (HDL) cholesterol. High FFA concentrations can induce insulin resistance in muscle and liver (abstract).  Expanded fat depots may be adversely effecting serum concentrations of HDL cholesterol by influencing HDL metabolism. The overproduction of FFA and VLDL-TG reduces plasma HDL-cholesterol concentrations. Elevated plasma concentrations of VLDL appear to drive the transfer of TG to HDL. Obesity increases hepatic lipase (HL) [71] which hydrolyzes TG-rich HDL and releases lipid-poor apoA-I leading to the formation of remnant HDL particles (p. 503).
Metabolism clinical and experimental 63:1469-1479 (2014)) teaches that diabetic dyslipidemia is characterized by elevated fasting and postprandial triglycerides, low HDL-cholesterol, elevated LDL-cholesterol and the predominance of small dense LDL particles. These lipid changes represent the major link between diabetes and the increased cardiovascular risk of diabetic patients. The underlying pathophysiology is only partially understood. Alterations of insulin sensitive pathways, increased concentrations of free fatty acids and low grade inflammation all play a role and result in an overproduction and decreased catabolism of triglyceride rich lipoproteins of intestinal and hepatic origin. The observed changes in HDL and LDL are mostly sequence to this (abstract).  Although hypertriglyceridemia plays a central role in the pathophysiology of diabetic dyslipidemia, lowering LDL remains the primary treatment target (p. 1472).  Due to the predominance of small dense LDL, diabetic individuals may have an increased number of LDL particles while LDL concentration remains normal or slightly elevated. LDL concentration does not reflect the number of LDL particles because the amount of cholesterol each particle carries varies. Since each LDL lipoprotein particle, as well as VLDL, intermediate-density lipoprotein and lipoprotein (a), contains one apoB, the concentration of apoB can be used as a surrogate marker for the total number of atherogenic lipoprotein particles. ApoB and non-HDL-cholesterol concentration, which also encompasses all atherogenic lipoproteins, have been shown to be superior to LDL in predicting CVD risk in diabetic patients.  Id.  Both apoB and non-HDL-cholesterol are currently regarded as secondary treatment targets due to a lack of evidence showing that targeting apoB and non-HDL-cholesterol is superior to targeting LDL in terms of improving cardiovascular outcomes Id.  
(6) Skill of those in the art:   
MPEP 2141.03 states (in part)” A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) (disagreeing with the examiner’s definition of one of ordinary skill in the art (i.e. a doctorate level engineer or scientist working at least 40 hours per week in semiconductor research or development), and finding that the hypothetical person is not definable by way of credentials, and that the evidence in the application did not support the conclusion that such a person would require a doctorate or equivalent knowledge in science or 
 (7) The quantity of experimentation needed: Owing especially to factors 1-6 the quantity is expected to be high. 
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.

Examiner further notes that claim 7 recites a method of reducing the amount of visceral fat in a subject.  The data in the specification correlates the reduction in fat is specifically related to visceral adipose tissue in a subject.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grahn et al. (J. Biol. Chem. 289: 12029-12039 (2014)- cited in IDS filed 8/28/2020) as evidenced by Singh et al. (J. Biol Chem 289:14481-14487 (2014)- cited in IDS filed 8/28/2020), and in further view of Kronenberg et al. (WO2007/039232- cited in IDS filed 8/28/2020).
Grahn et al. teach that in adipocytes, lipolysis is a highly regulated process involving hormonal signals, lipid droplet-associated proteins, and lipases (abstract). The prevalence of lipotoxicity as a pathogenic mechanism in insulin resistance and type 2 diabetes has sharpened the research focus on lipolysis. Lipolysis is a catabolic branch of triglyceride (TG)3 metabolism that provides fatty acids (FAs) in times of metabolic need. FAs are important substrates for energy production and lipid synthesis (p. 12029). High concentrations of circulating FAs and triglycerides, observed in both obesity and lipodystrophy, are thought to cause muscle insulin resistance and decreased glucose tolerance.  Id.   Higher organisms store FAs in adipose tissue, a specialized organ that supplies FAs to other high-demand tissues such as liver and muscle. Adipose tissue regulates the balance of FA esterification and lipolysis, thus playing a central role in regulating whole-body metabolism and glucose homeostasis.  Id.  Fat-specific protein 27 (FSP27) is a differentiation-regulated protein in adipocytes. Its expression in various in vitro and in vivo (p. 12030). Grahn et al. teach cultured human adipocytes to demonstrate that fat-specific protein 27 (FSP27), an abundantly expressed protein in adipocytes, regulates both basal and stimulated lipolysis by interacting with adipose triglyceride lipase (ATGL, also called desnutrin or PNPLA2; abstract).  The reference identified a core domain of FSP27, amino acids 120–220, that interacts with ATGL to inhibit its lipolytic function and promote triglyceride storage. We also defined the role of FSP27 in free fatty acid-induced insulin resistance in adipocytes. FSP27 depletion in human adipocytes increased lipolysis and inhibited insulin signaling by decreasing AKT phosphorylation.  Id.  Reducing lipolysis by either depletion of ATGL or expression of exogenous full-length FSP27 or amino acids 120–220 protected human adipocytes against the adverse effects of free fatty acids on insulin signaling (pp. 12035-12037).  FSP27 inhibits ATGL-mediated lipolysis and protects adipocytes against free fatty acid-impaired insulin signaling.  FSP27 overexpression protected adipocytes against FFA-induced insulin resistance. Palmitic acid (PA) induces insulin resistance in various insulin-responsive cell types (pp. 12034-12035).  BSA alone was used as a control. FSP27-CFP or EGFP (as a control) was overexpressed in cultured human adipocytes that were then treated overnight with PA/BSA. PA/BSA decreased insulin-stimulated AKT phosphorylation in cells expressing EGFP, whereas expression of FSP27-CFP protected the adipocytes from PA-induced insulin resistance (Fig. 7B) (p. 12035).  The reference discusses the use of FSP27 in a treatment for insulin resistance (abstract; pp. 12035-12037).

However, Grahn et al. and Singh et al. do not specifically teach a medicament or a pharmaceutically acceptable composition thereof.
Kronenberg et al. teach a method of screening a compound that reduces ATGL lipase activity in can be used for the treatment of a metabolic disease; e.g. type II diabetes (p. 12, ll. 10-22).  Kronenberg et al. teach further teach that the disease to be diagnosed and treated is associated with an increase of free fatty acids, preferably the disease is type II diabetes, insulin resistance, obesity, or dyslipidemia (p. 11, ll. 19-24).  Test-compounds tested positive for being capable of reducing the lipase activity of the ATGL as described herein are prime candidates for the direct use as a medicament or as lead compounds for the development of a medicament (p. 15, ll. 8-10).  The method of treatment includes administration of the compound to a subject in need of treatment for the disease (p. 16,ll. 13-16).  Kronenberg et al. teach that FFA (free fatty acids) are an important energy source in body tissues. In situations of high demand for energy, adipose tissue lipolysis is stimulated, thereby increasing FFA availability. The need for FFA is especially high during starvation or exercise. In addition, FFA have other important physiological functions, for instance, FFA enhance both basal and glucose-stimulated insulin secretion.  Plasma FFA concentrations are elevated in obese individuals, probably caused by an increased FFA release from the expansion in fat mass. Elevated plasma FFA are observed in type 2 diabetes and evidence suggests elevated circulating FFA contribute to the underlying pathophysiology of type 2 diabetes and the development of insulin resistance. High plasma FFA concentrations are associated with a number of cardiovascular risk factors linked to insulin resistance including hypertension, dyslipidemia, hyperuricemia and abnormal fibrinolysis (p. 1, l. 25 - p. 2, l. 1).
Given that FSP27 is an inhibitor of ATGL (Grahn et al, abstract), it would have been obvious to one of ordinary skill in the art to formulate FSP27 (full-length FSP27 protein or core amino acids 120–220 of FSP27) in a medicament or in a composition comprising pharmaceutical acceptable excipients, as taught by Kronenberg et al., for the treatment of a metabolic disorder such as insulin resistance, obesity, or dyslipidemia.  Kronenberg et al taught full-length human FSP27 (instant SEQ ID NO:2) and a core sequence of amino acids 120–220 of FSP27 that that interacts with ATGL to inhibit its  lipolytic function and promote triglyceride storage (Grahn et al, methods, abstract, Fig. 5).  The skilled artisan would have had a reasonable expectation of success because both references taught the correlation of elevated free fatty acids and diabetes, insulin resistance, and dyslipidemia.  Grahn et al. taught that FSP27 inhibits ATGL-mediated lipolysis and protects adipocytes against free fatty acid-impaired insulin signaling (abstract).
The U.S. Federal Circuit has explicitly stated that in order to make a prima facie case of obviousness, the suggestion and motivation to combine the references need not be explicitly stated in the text of the references. In DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006), the Court In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999). As we explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 [43 USPQ2d 1481] (Fed. Cir. 1997), ‘there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.’” See Dystar at 1645. “Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.” See Dystar at 1650.
Accordingly, instant claims 1 and 2 are rendered obvious.  Regarding claim 4, Grahn et al. teach wherein it is necessary to modulate lipolysis in adipocytes. High concentrations of circulating FAs and triglycerides, observed in both obesity and lipodystrophy, are thought to cause muscle insulin resistance and decreased glucose tolerance (p. 12029).  Regarding claim 5, Grahn et al. teach wherein it is necessary to regulate lipid droplet morphology and lipolysis.  FSP27 expression in various cell types markedly enhances triglyceride (TG) deposition and lipid droplet (LD) size, whereas its depletion causes LD fragmentation and increases TG hydrolysis in adipocytes in vitro and in vivo. FSP27 interacts with Perilipin 1 (PLIN1) in human adipocytes to promote the formation of large LDs. FSP27 knockout (KO) mice have a higher mitochondrial oxidative metabolism, and their white adipocytes show multilocular droplets and increased lipolysis. This increase  in energy expenditure protects mice from diet-
Accordingly, claims 1, 2, and 4-6 are rendered obvious by the teachings of the cited references.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grahn et al. (J. Biol. Chem. 289: 12029-12039 (2014)- cited in IDS filed 8/28/2020) and in further view of Kronenberg et al. (WO2007/039232- cited in IDS filed 8/28/2020).
The teachings of Grahn et al. and Kronenberg et al. are set forth above.
Given that FSP27 is an inhibitor of ATGL (Grahn et al, abstract), it would have been obvious to one of ordinary skill in the art to formulate FSP27 (full-length FSP27 protein or core amino acids 120–220 of FSP27) in a medicament or in a composition comprising pharmaceutical acceptable excipients, as taught by Kronenberg et al., for reducing the amount of fat in a subject [reads on treatment of obesity in a subject].  Kronenberg et al taught full-length human FSP27 (instant SEQ ID NO:2) and a core sequence of amino acids 120–220 of FSP27 that that interacts with ATGL to inhibit its  lipolytic function and promote triglyceride storage (Grahn et al, methods, abstract, Fig. 5).  The skilled artisan would have had a reasonable expectation of success because both references taught the correlation of elevated free fatty acids and obesity.  
prima facie case of obviousness, the suggestion and motivation to combine the references need not be explicitly stated in the text of the references. In DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006), the Court writes, “the suggestion test is not a rigid categorical rule. The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999). As we explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 [43 USPQ2d 1481] (Fed. Cir. 1997), ‘there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.’” See Dystar at 1645. “Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.” See Dystar at 1650.
Accordingly, instant claim 7 is rendered obvious

Relevant art
Yonezawa et al. (Mol. BioSyst. 7:91–100 (2011)) teach that around 1998, cell death-inducing DNA fragmentation factor-alpha (DFFA)-like effector (CIDE) proteins including CIDEA, CIDEB and CIDEC/fat specific protein 27 (Fsp27) were first identified by their sequence homology with the N-terminal domain of the DNA fragmentation factor (DFF) (abstract).  The human CIDEC gene (originally named CIDE-3) was cloned Fsp27 deficiency ameliorates insulin resistance, hyperinsulinemia, hyperlipidemia and obesity in leptin-deficient (ob/ob) mice via increases in IRS-1, AKT2 and glucose transporter 

Conclusion
No claims are allowed.

Claims 1-10, 14-17, 19, and 22-24 are pending.  Claims 3, 8-10, 14-17, 19, and 22-24  are withdrawn.
Claims 1, 2, and 4-7 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654